Citation Nr: 0211012	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-15 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

(Entitlement to an increased rating for residuals of a 
shrapnel wound of the right ankle and foot, status post-
operative total right ankle replacement, will be the subject 
of a later decision.)

(Entitlement to an increased rating for residuals of a 
shrapnel wound of the left foot, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.

The Board is undertaking additional development on the 
increased rating claims for residuals of a shrapnel wound of 
the right ankle and foot (status post-operative total right 
ankle replacement) and residuals of a shrapnel wound of the 
left foot, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.

While the Board notes that the May 2002 Appellant's Brief 
listed entitlement to an increased rating for surgical 
residuals of a scar on the right foot as an issue on appeal, 
the matter is not properly before the Board.  38 C.F.R. 
§§ 20.200, 20.201 (2001).  As such, the matter will not be 
considered at this time.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran's bilateral hearing loss and tinnitus are 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active duty 
service.  38 U.S.C. §§ 1110, 1137, 1154, 5107 (2002); 38 
C.F.R. §§ 3.303, 3.385 (2001).

2.  Tinnitus was incurred during active duty service.  38 
U.S.C. §§ 1110, 1137, 1154, 5107 (2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition of the issues resolved 
in this determination, the Board finds that the application 
of the Veteran's Claims Assistance Act of 2000 (VCAA) is 
moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure during his active 
duty service.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in line of duty or for 
aggravation of a preexisting injury in the active military, 
naval, or air service, during a period of war.  See 38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C. 
§ 1154(a); Id.

For a hearing loss claim, impaired hearing will be considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385.

Having carefully reviewed all of the evidence of record in 
light of the veteran's contentions and the applicable law, 
the Board finds that for the reasons set out below, service 
connection is warranted as to both issues.  While the Board 
notes that service medical records are devoid of any 
treatment for or complaints of hearing loss or tinnitus, the 
veteran engaged in combat with the enemy.  38 U.S.C. 
§ 1154(b).  

In the case of a veteran who engaged in combat with the 
enemy, VA must accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Id.

In the instant case, the veteran's DD-214 reveals that for 
his service in Vietnam between December 1967 and February 
1968, he was awarded the Combat Infantry Badge and Purple 
Heart. The claims folder also contains a copy of a citation 
for the Air Medal awarded to the veteran for participation in 
an aerial combat assault into hostile territory in the 
Republic of Vietnam.  In various statements and testimony 
presented to the RO, the veteran has indicated that he 
suffered hearing loss and tinnitus as a result of exposure to 
loud noise in service, to include from rocket explosions and 
guns.  Private medical records from Prime Health dated in 
November 1985 note a history of hearing loss due to noise 
exposure from gunfire during service in Vietnam. 

The clinical evidence of record clearly indicates that the 
veteran currently has bilateral hearing loss and tinnitus.  
See 38 C.F.R. § 3.385.  In August 1999 the veteran was 
afforded a VA audiological examination, which revealed the 
following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
 20
40
60
60
65
LEFT
 20
35
65
65
60

The veteran was diagnosed with bilateral mild to severe 
sensorineural hearing loss and bilateral tinnitus with an 
onset of 1970.  The examiner opined that the given the high 
intensity of explosives and gunfire acoustic trauma during 
service, it was the likely cause of the hearing loss and 
tinnitus.  The examiner performing the ear disease 
examination diagnosed the veteran with moderate decreased 
hearing more likely than not related to in-service trauma.

Private medical records reflect that the veteran sought 
treatment for hearing loss as early as October 1979. VA 
outpatient treatment records contain diagnoses of bilateral 
mild to severe bilateral high frequency hearing loss and 
reveal that the veteran had been fitted with hearing 
amplification devices.  A letter from J.L.T., Doctor of 
Audiology, dated in July 2001 indicates that the veteran 
complained of in-service acoustic trauma and still suffered 
from ringing and high frequency sensorineural hearing loss 
bilaterally with impaired ability to understand the spoken 
word.

As there has been no clear and convincing evidence to the 
contrary, the veteran is presumed to have been exposed to 
loud noise in service, and to that end, reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C. § 1154(b).  
Further, as there is a nexus opinion of record relating the 
veteran's current hearing loss and tinnitus to noise exposure 
in service, service connection for bilateral hearing loss and 
tinnitus is therefore granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

